DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 4/25/2022 to claim 2 has been entered. Claim 3 has been canceled. Claims 26-28 have been added. Claims 2, 5, 10-14 and 20-28 remain pending, of which claims 2, 10-14 and 20-28 are being considered on their merits. Claim 5 remains withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of Group I, drawn to a method, and the species of “parallel”, in the reply filed on 8/24/2018 stands.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 10-14 and 20-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (2007, Lab Chip. (7): 681-694) in view of Wei et al (2006, Biomed Microdevices, 8: 65–71), Lii (2008, Analytical Chemistry 80(10): 3640-3647), Aydin et al (2008, Am J Physiol Cell Physiol 294: C543–C55), Gomez-Sjoberg et al (2007, Anal. Chem., 79, 8557-8563; reference U) and Guidry et al (2002, Methods in Molecular Biology, 188:85-98; reference V).
Regarding claims 2, 10, 20 and 23, Kim is directed to microfluidic system for culturing cells in microchannels (each of the microchannels reads on a “microfluidic device”) (see abstract and Figure 4). Regarding claims 2, 10, 20 and 23, Kim teaches microchannels having inlets and outlets, and that said channels being fluidically connected to a fluid source in parallel (see Figure 4 and page 686). Regarding claims 2, 10, 20 and 23, Kim teaches the microchannels are connected to valves and pumps to control how the fluid flows through the microchannels (see page 686). Regarding claims 2, 10-11, 20 and 23, Kim teaches that fluid flow through the channels can either by recirculating or non-recirculating (see page 688). Regarding claims 2, 10, 20 and 23, Kim teaches that these microfluidic platforms allow for choice of materials, culture configurations, microfluidic network fabrication and micro-assays (see abstract). Regarding claims 2, 10, 20 and 23, Kim further teaches that fluid delivery in these systems can be divided into 3 phases: (1) cell seeding wherein the microfluidic channels are required to deliver a cell suspension from an external source to the cell culture chamber where the cells are immobilized, (2) perfusion cell culture and (3) cell testing (see pages 685-686). Regarding claims 2, 10, 20 and 23, Kim further teaches that microfluidic systems can be used with both epithelial cells and endothelial cells, and that cells can be attached to membranes within the microchannel (see page 683 and Table 2). 
Kim does not teach linking the microfluidic devices in a second configuration that is not parallel (claims 2 and 23) the fluid is redirected from one device (microchannel) to another and not recycled back (claims 10-11). Kim does not teach detecting chemical communication between cells in the device (claims 12-13 21-22 and 24), or that the two microchannels comprise two different cell types (claims 14, 20 and 25). Kim does not teach cells attached to the membranes in the microchannels, or the types of cells (2, 10, 20 and 23), or connecting the second channel of the first device to the second channel of the second device (claims 2 and 26-28).
Regarding claims 2, 10-14 and 20-28, Wei teaches a system for measuring chemical communication between two cell types comprising culturing each of the cell types in a different microchannel, and directing the fluid flow from one microchannel to the other microchannel (see abstract and Scheme 1). Regarding claims 10-11, Wei does not teach recycling the fluid back to the first microchannel in the assay. 
Lii is drawn to microfluidic systems that are useful in studies of cell-cell communication, wherein rapid control of 3D cellular microenvironments is desired (see abstract). Regarding claims 2, 10, 20, 23 and 26-28, Lii teaches that the microfluidic systems use valves to control the pathway by which fluid is flowed to each microchamber (see abstract). Regarding claims 2, 10, 20, 23 and 26-28, Lii teaches their array microfluidic design with each chamber separated by valves provides real-time and individually addressable control of the flow throw each of chambers and the connections between neighboring chambers, and that the interconnecting pathways that connect the cell chambers can be modified independently and in real time (see pages 3640, 3644, and 3647). 
Regarding claims 2, 10, 20, 23 and 26-28, Aydin teaches studying cell-cell communication by culturing epithelial cells and endothelial cells attached to opposite sides of a membrane (see abstract and Figure 1). 
Regarding claims 2 and 26-28, Gomez-Sjoberg teaches that it is beneficial to have the ability to have specific media formulations in individual chambers in microfluidic devices such that the media in each chamber can be specifically controlled to optimize the needs of the cells in each chamber (see abstract). Regarding claims 2 and 26-28, like Lii, Gomez-Sjoberg teaches using a multiplex system to control media feed, and Gomez-Sjoberg teaches the system has multiple inputs with a multiplexer to individually formulate the composition of reagents fed to each chamber and teaches it can be useful to change the components of the media using this system (see page 5885).
Regarding claims 2 and 26-28, Guidry teaches that the media for culture of endothelial cells is different than the media for culture of epithelial cells (see pages 86 and 87).
It would have been obvious to combine Kim with Wei, Lii, Aydin, Gomez-Sjoberg and Guidry to use Kim’s system, taken in view of Lii’s system, for measuring chemical communication between two cell types, including epithelial cells and endothelial cells attached to opposite sides of a membrane in a microchannel, connected to a fluid source in parallel as taught by Kim, directing the fluid flow from one microchannel to the other microchannel, and specifically from the second channel comprising endothelial cells of the first device to the second channel comprising endothelial cells of the second device. 
A person of ordinary skill in the art would have had a reasonable expectation of success in using Kim’s system, taken in view of Lii’s system, for measuring chemical communication between two cell types comprising culturing each of the cell types on membranes in a different microchannels connected to a fluid source in parallel as taught by Kim, and directing the fluid flow from one microchannel to the other microchannel because Lii teaches that these steps can be done using microchannel devices and Wei teaches that connecting microchannels in series allows for cell communication to be measured. Furthermore, Aydin establishes that it can be useful to study cell-cell communication by culturing epithelial cells and endothelial cells attached to opposite sides of a membrane and Guidry teaches that the media for culture of endothelial cells is different than the media for culture of epithelial cells and therefore provides motivation to flow endothelial fluid media through the endothelial cell chambers and epithelial fluid media through the epithelial chambers while and Gomez-Sjoberg also teaches the system can be used with multiple fluid components.
The skilled artisan would have been motivated to use Kim’s system, taken in view of Lii’s system, for measuring chemical communication between two cell types comprising culturing each of the cell types in a different microchannel, and changing the flow to direct the fluid flow from one microchannel to the other microchannel because each of Kim, Lii and Wei teach that microfluidic systems are useful for analysis of how the chemical microenvironment effect live cells and Kim and Lii specifically teach the use of valves to connect and control fluid flow in microchannels. Furthermore, Aydin establishes that it can be useful to study cell-cell communication by culturing epithelial cells and endothelial cells attached to opposite sides of a membrane. The skilled artisan would have also been motivated to specifically flow fluid from the second channel comprising endothelial cells of the first device to the second channel comprising endothelial cells of the second device, because Gomez-Sjoberg teaches that it is beneficial to have the ability to have specific media formulations in individual chambers of microfluidic devices so that the media in each chamber can be specifically controlled to optimize the needs of the cells in each chamber, and Guidry teaches that the media for culture of endothelial cells is different than the media for culture of epithelial cells.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
Applicant highlights the new limitations wherein the two devices are connected such that the second channel of the first device is connected to the second channel of the second device, thereby linking the two channels comprising endothelial cells. Applicant alleges that this feature is not taught by the references. Applicant points to later publications that discuss the limitations of universal media while alleging their method is distinct as it allows for specialized endothelial cell culture media to be flowed through the connected endothelial channels. However, as discussed at length above, several of the references teach that connect inputs and outputs can be changed and optimized based on the desired method. The newly cited Gomez-Sjoberg reference also teaches that it is beneficial to have the ability to have specific media formulations in individual chambers of microfluidic devices so that the media in each chamber can be specifically controlled to optimize the needs of the cells in each chamber, and newly cited Guidry reference teaches that the media for culture of endothelial cells is different than the media for culture of epithelial cells. Therefore in view of the newly cited references, it is obvious to link the two channels comprising endothelial cells such that the fluid flows from the first channel comprising endothelial cells to the second channel comprising endothelial cells.
Therefore this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653